Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 10/14/2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
WO 2018066840 has not been considered as no English translation has been provided.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claims 1, 2, 4, 7-10, 12 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Purkayastha (US Publication No. 20130231779 hereinafter referred to as Purk).

For claim 1, Purk teaches: A robotic monitoring system ([0051], disclosing mobile robot 100 that monitors electrical equipment 10, such as switch gear 10a and/or data center equipment 10b, in a data center ) comprising: 

a mobility subsystem for moving the robotic monitoring system through a datacenter ([0051], disclosing robot 100, 100b may autonomously navigate about the data center, thus it has a mobility subsystem for navigating through a datacenter. [0017], disclosing a supporting the robot body and configured to maneuver the robot over a work surface i.e. a mobility subsystem); 

at least one sensor for sensing information about the datacenter as the robotic monitoring system moves through the datacenter ([0051], disclosing robot takes sensor readings. [0077], disclosing a sensor system 500); 

a payload subsystem for mounting the at least one sensor to the robotic monitoring system ([0082], disclosing the robot 100 may include a sensor system 500 having several different types of sensors. Robot has to have a payload subsystem to mount these sensors); and 

a computation and navigation subsystem for recording the sensing information about the datacenter and controlling the mobility subsystem ([0055], disclosing robot 100 navigates to locations L.sub.n to perform environmental scans, such as thermal scans, on the electrical 

For claim 2, Purk teaches: The robotic monitoring system of claim 1, wherein the at least one sensor comprises at least one of: 
a radio-frequency identification sensor; 
a video camera ([0067], disclosing main body 110 may include one or more cameras); 
an infrared camera ([0009], disclosing sensor reading may include at least one of an infrared image. It has to have infrared camera to capture infrared image); 
an audio microphone; 
a pressure sensor; 
a liquid sensor; 
an air velocity sensor; 
a high-resolution machine vision camera; 
a temperature sensor ([0009], disclosing sensor reading may include temperature); 
or a humidity sensor ([0009], disclosing sensor reading may include humidity).

For claim 4: Purk teaches: The robotic monitoring system of claim 1, wherein the computation and navigation subsystem comprises a heat map generator configured to generate, based at least in part on information collected within the datacenter, a heat map corresponding robot generated map. Additionally [0138], disclosing monitoring view 1510a may include a 3D data view 1514, which provides 3D rendering of the robot environment with overlaid data, such as temperature (e.g., a thermal image), humidity, and/or airflow in their corresponding collection locations L.sub.n. In the example shown, the 3D data view 1514 provides a color gradient illustrating temperature changes and air flow direction indicators i.e. a heat map of the datacenter), the information identifying at least one of: temperature variances across the portion of the datacenter ([0055], disclosing robot 100 navigates to locations L.sub.n to perform environmental scans, such as thermal scans, on the electrical equipment.[0021-0022], disclosing receiving sensor data from a mobile inspection robot, processing the received sensor data on a computing processor, electronically displaying a model of an environment about the robot. And model may be a three-dimensional model, a picture, video and/or a robot generated map. [0058], disclosing robot 100 can provide accurate and consistent temperature readings as well as variances across the data center facility); or wireless communication signal variances across the portion of the datacenter.

For claim 7, Purk teaches: The robotic monitoring system of claim 6, wherein the transmission subsystem is further configured to enable the data integration system (Furthermore [0055], disclosing robot 100 may collect environment scan data locally (e.g., 

perform at least one action directed to addressing the at least one suspicious issue in response to identifying the at least one suspicious issue ([0081], disclosing The robot 100 may observe and/or interact with other hazardous items or situations, including, but not limited to, chemical hazards, fire hazards, machine automation, etc. Interacting with a hazardous item or situation is performing action directed to addressing a suspicious issue. Furthermore [0107], disclosing controller 200, in response to the event trigger, can cause the 3-D image sensors 550 to increase a frequency at which depth images are captured and occupancy information is obtained. Increasing frequency to capture images is in response to detecting a hazard i.e. suspicious issue. Furthermore [0123], disclosing robot controller 200 can analyze the captured sensor data and/or transmit the received sensor data to a remote location. For example, the controller 200 may analyze the infrared image and communicate a probability of arc flashing or another hazardous condition).

For claim 8, Purk teaches: The robotic monitoring system of claim 1, wherein the payload subsystem is further configured for mounting, to the robotic monitoring system, at least one of: 

a video camera ([0082], disclosing the robot 100 may include a sensor system 500 having several different types of sensors. Robot has to have a payload subsystem to mount these sensors. [0067], disclosing robot camera may capture video of the environment);

a still camera ([0022], disclosing sensor data includes at least one of temperature, humidity, air flow, or an image. An image is captured by a still camera); 
a temperature sensor ([0022], disclosing sensor data includes at least one of temperature, humidity, air flow, or an image); 
an audio speaker; 
or a display device ([0093], disclosing head 1160 may include a tablet dock 1162 for releasably receiving one or more computing tablets 1170, also referred to as a web pad or a tablet PC, each of which may have a touch screen. The computing tablet 1170 may execute instructions to display a graphical user interface for operating and/or interacting with the robot).

For claim 9, Purk teaches: The robotic monitoring system of claim 1, further comprising a user and payload interface subsystem that includes a mechanical interface for mounting an object to the robotic monitoring system ([0017], disclosing robot also includes a mast disposed on the robot body and arranged substantially vertical with respect to the work surface, and at least one scanner payload disposed on the mast and monitoring environmental parameters about the robot. [0111], disclosing mast 600 may be attached to any portion of the body 1100, 

For claim 10, Purk teaches: The robotic monitoring system of claim 1, further comprising a user and payload interface subsystem that includes an electrical interface for providing at least one of electrical communications or electrical power to a device mounted to the robotic monitoring system ([0111], disclosing controller 200 may cause the mast 600 to move to a deployed position during a data collection mode (e.g., for obtaining sensor measurements) and a stowed position during a rapid travel mode (e.g., when moving greater than 1 m/s). [0019], disclosing scanner payload may include at least one of a temperature sensor, a humidity sensor, a visual camera, or an infrared camera. In some examples, the scanner payload(s) includes a camera capable of panning and tilting with respect to the mast. [0089], disclosing power source 105 (e.g., battery or batteries) can be carried by the robot body 1110 and in electrical communication with, and deliver power to, each of these components, as necessary. Scanner payload and mast have receive electrical power in order to be operated by controller).

For claim 12, Purk teaches: The robotic monitoring system of claim 1, further comprising a robotic arm for modifying at least one hardware component located within the datacenter ([0079], disclosing robot 100 includes a racking actuator 180 disposed on the distal end 150d of an arm 150. The racking actuator 180 may be configured to engage the circuit breaker lead screw 25 to rotate the lead screw 25 in clockwise or counterclockwise directions for racking or unracking the circuit breaker 20. [0079], disclosing robot 100 includes a racking actuator 180 disposed on the distal end 150d of an arm 150. The racking actuator 180 may be configured to 

For claim 14, Purk teaches: The robotic monitoring system of claim 1, wherein the computation and navigation subsystem is further configured to: 
obtain the information about the datacenter from the at least one sensor ([0051], disclosing robot takes sensor readings. [0077]. [0055], disclosing robot 100 navigates to locations L.sub.n to perform environmental scans, such as thermal scans, on the electrical equipment); and 

detect at least one security event within the datacenter based at least in part on the information about the datacenter ([0083], disclosing robot 100 may use the camera 162 to obtain a thermal scan (e.g., infrared images or video) of the circuit breakers to monitor for potentially hazardous conditions, such as potential arc flashes); and 

further comprising a transmission subsystem for transmitting a notification about the security event to one or more personnel at the datacenter ([0077], disclosing robot controller 200 may process the infrared images to determine a probability for arc flashing. In some examples, the OCU 400 displays a visual indication of a likelihood of arc flashing (e.g., a dial or graduated bar) on the screen 410. [0072], disclosing controller 200 of the robot 100 may include a communication system 202, which includes, for example, a radio to communicate with a remote operator control unit (OCU) 400 to receive commands and issue status and/or navigation information. The OCU 400 may include a display. Transmitting probability information as a visual indicator to remote operator is transmitting a notification about the security event)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6, 15, 16, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Purkayastha (US Publication No. 20130231779 hereinafter referred to as Purk).

For claim 6, Purk teaches: The robotic monitoring system of claim 1, further comprising a transmission subsystem for transmitting the information about the datacenter to a data integration system configured to integrate sets of information about the datacenter as gathered by the robotic monitoring system ([0133], disclosing providing communication between the 

Purk does not explicitly disclose that there is another monitoring robot. Thus Purk does not teach at least one additional robotic monitoring system while moving through the datacenter.
	
However Purk teaches of cost benefits of utilizing robots to performing perform these thermal scans without requiring outside thermographers on-site and save tens of thousands of dollars for a multi-day thermal scanning. Because thermal scanning is a highly specialized skill, data center operators routinely hire outside thermographers to conduct the thermal scans.

Therefore it would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to deploy multiple robots at large data center to 

For claim 15, Purk teaches: A datacenter monitoring system comprising: 
mobile data-collection robot deployed within a datacenter ([0051], disclosing mobile robot 100 that monitors electrical equipment 10, such as switch gear 10a and/or data center equipment 10b, in a data center), wherein the mobile data- collection robot include: 

a mobility subsystem for moving the mobile data-collection robot through the datacenter ([0051], disclosing robot 100, 100b may autonomously navigate about the data center, thus it has a mobility subsystem for navigating through a datacenter. [0017], disclosing a supporting the robot body and configured to maneuver the robot over a work surface i.e. a mobility subsystem); 

at least one sensor for sensing information about the datacenter as the mobile data-collection robot move through the datacenter ([0051], disclosing robot takes sensor readings. [0077], disclosing a sensor system 500); 

a payload subsystem for mounting the at least one sensor to the mobile data- collection robot ([0082], disclosing the robot 100 may include a sensor system 500 having several different types of sensors. Robot has to have a payload subsystem to mount these sensors); 

and a computation and navigation subsystem for recording the information about the datacenter and controlling the mobility subsystem ([0055], disclosing robot 100 navigates to locations L.sub.n to perform environmental scans, such as thermal scans, on the electrical equipment. The robot 100 may collect environment scan data locally (e.g., stored in memory) for a given mission and then off load the data, thus it records sensed information. [0051], disclosing robot 100, 100b may autonomously navigate about the data center, thus it has a mobility subsystem for navigating through a datacenter. [0017], disclosing a supporting the robot body and configured to maneuver the robot over a work surface. Figure 6, disclosing drive system and robot controller); and 

a data integration system communicatively coupled to the mobile data-collection robot, wherein the data integration system is configured to integrate the information about the datacenter as collected by the mobile data-collection robot while moving through the datacenter ([0133], disclosing providing communication between the robot 100 and the cloud 1320, information gathered by the robot 100 can be securely viewed by authorized users via a web based information portal 1330. The portal 1330 may be used for gathering and/or providing information, such as user information, facility status information, and robot status information. Information can be integrated with third-party information to provide additional functionality and resources to the user and/or the robot 100. The robot system architecture 1300 can facilitate proactive data collection. For example, data 502 collected using the sensor system 500 of the robot 100 can be communicated to the cloud 1320 (e.g., wireless communication, such as WiFi, radio frequency (RF), etc.) for collection, storage, and/or analysis. Furthermore [0055], disclosing robot 100 may collect environment scan data locally (e.g., stored in memory) for a 

Purk does not explicitly disclose that there are multiple robots. 
	
However Purk teaches of cost benefits of utilizing robots to performing perform these thermal scans without requiring outside thermographers on-site and save tens of thousands of dollars for a multi-day thermal scanning. Because thermal scanning is a highly specialized skill, data center operators routinely hire outside thermographers to conduct the thermal scans.

Therefore it would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to deploy multiple robots at large data center to distribute tasks to complete the task efficiently. Multiple robots require less time to complete information collection of data center compared to a single robot. Furthermore integration of additional robot(s) is duplication of part and is considered routine expedient (See MPEP 2144.04 VI B. Duplication of Parts).

For claim 16, modified Purk teaches: The datacenter monitoring system of claim 15, wherein the at least one sensor comprises at least one of: 
a radio-frequency identification sensor; 
a video camera ([0067], disclosing main body 110 may include one or more cameras); 
an infrared camera ([0009], disclosing sensor reading may include at least one of an infrared image. It has to have infrared camera to capture infrared image); 
an audio microphone; 

a liquid sensor; 
an air velocity sensor; 
a high-resolution machine vision camera; 
a temperature sensor ([0009], disclosing sensor reading may include temperature); 
or a humidity sensor ([0009], disclosing sensor reading may include humidity).

For claim 19, modified Purk teaches: The datacenter monitoring system of claim 15, wherein the data integration system is further configured to: identify, in connection with the information, at least one suspicious issue that needs attention within the datacenter ([0083], disclosing robot 100 may use the camera 162 to obtain a thermal scan (e.g., infrared images or video) of the circuit breakers to monitor for potentially hazardous conditions, such as potential arc flashes. [0081], disclosing robot 100 may be used to observe and/or interact with all sorts of electrical equipment, such as, but not limited to circuit breakers, contactors, motor control centers, fuses, switches, relays, capacitor banks, inverters, battery banks, etc. Furthermore [01070], disclosing controller 200 may receive an event trigger (e.g., from another sensor component of the sensor system 500, such as proximity sensor 510, notifying the controller 200 of a nearby object or hazard); and 

perform at least one action directed to addressing the at least one suspicious issue in response to identifying the at least one suspicious issue ([0081], disclosing The robot 100 may observe and/or interact with other hazardous items or situations, including, but not limited to, chemical hazards, fire hazards, machine automation, etc. Interacting with a hazardous item or situation is performing action directed to addressing a suspicious issue. 


For claim 20, Purk teaches: A method comprising: deploying mobile data-collection robot within a datacenter ([0051], disclosing mobile robot 100 that monitors electrical equipment 10, such as switch gear 10a and/or data center equipment 10b, in a data center) such that the mobile data- collection robot: 

collect information about the datacenter via at least one sensor as the mobile data-collection robots move through the datacenter ([0051], disclosing robot 100, 100b may autonomously navigate about the data center. [0017], disclosing a supporting the robot body and configured to maneuver the robot over a work surface. [0051], disclosing robot takes sensor readings. [0077], disclosing a sensor system 500); and 

transmit the information about the datacenter to a data integration system ([0133], disclosing providing communication between the robot 100 and the cloud 1320, information gathered by the robot 100 can be securely viewed by authorized users via a web based information portal 1330. The portal 1330 may be used for gathering and/or providing 

analyzing the information about the datacenter at the data integration system ([0077], disclosing robot controller 200 may process the infrared images to determine a probability for arc flashing. In some examples, the OCU 400 displays a visual indication of a likelihood of arc flashing (e.g., a dial or graduated bar) on the screen 410. [0072], disclosing controller 200 of the robot 100 may include a communication system 202, which includes, for example, a radio to communicate with a remote operator control unit (OCU) 400 to receive commands and issue status and/or navigation information. The OCU 400 may include a display. Remote operator analyzes visual indicators about probability of arc flashing); and 

identifying at least one suspicious issue that needs attention within the datacenter based at least in part on the analysis of the information ([0083], disclosing robot 100 may use the camera 162 to obtain a thermal scan (e.g., infrared images or video) of the circuit breakers to monitor for potentially hazardous conditions, such as potential arc flashes. [0081], disclosing robot 100 may be used to observe and/or interact with all sorts of electrical 

in response to identifying the at least one suspicious issue, performing at least one action directed to addressing the at least one suspicious issue ([0081], disclosing The robot 100 may observe and/or interact with other hazardous items or situations, including, but not limited to, chemical hazards, fire hazards, machine automation, etc. Interacting with a hazardous item or situation is performing action directed to addressing a suspicious issue. Furthermore [0107], disclosing controller 200, in response to the event trigger, can cause the 3-D image sensors 550 to increase a frequency at which depth images are captured and occupancy information is obtained. Increasing frequency to capture images is in response to detecting a hazard i.e. suspicious issue. Furthermore [0123], disclosing robot controller 200 can analyze the captured sensor data and/or transmit the received sensor data to a remote location. For example, the controller 200 may analyze the infrared image and communicate a probability of arc flashing or another hazardous condition).

Purk does not explicitly disclose that there are multiple robots. 
	
However Purk teaches of cost benefits of utilizing robots to performing perform these thermal scans without requiring outside thermographers on-site and save tens of thousands of dollars for a multi-day thermal scanning. Because thermal scanning is a highly specialized 

Therefore it would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to deploy multiple robots at large data center to distribute tasks to complete the task efficiently. Multiple robots require less time to complete information collection of data center compared to a single robot. Furthermore integration of additional robot(s) is duplication of part and is considered routine expedient (See MPEP 2144.04 VI B. Duplication of Parts).

 Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Purkayastha (US Publication No. 20130231779 hereinafter referred to as Purk) in view of Tandon (US Patent No. 11191181).

For claim 11, Purk teaches: The robotic monitoring system of claim 1, further comprising a rack dolly subsystem for moving object from one location to another location within the datacenter ([0094], disclosing robot 100b may be configured to carry payloads, such as bulky or power hungry payloads that may be inconvenient for a person doing thermal scanning. [0110], disclosing robot 100a shown in FIGS. 2-5 may support the scanner payload 560 on an arm 150 or in the head 160. [0051], disclosing robot 100, 100b may autonomously navigate about the data center, therefore it moves payload from one location another location).

Purk does not disclose the object is server rack.



It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to modify art of Purk to carry server from one location to another as taught by Tandon to further automate installation process.

Claims 5, 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Purkayastha (US Publication No. 20130231779 hereinafter referred to as Purk) in view of Deyle (US Publication No. 20170225336).

For claim 5, Purk teaches: The robotic monitoring system of claim 1, 

Purk does not teach: wherein the at least one sensor comprises a radio-frequency identification sensor configured to sense asset-tracking information from one or more radio-frequency identification tags mounted in the datacenter.

Deyle teaches of RFID sensor to sense asset-tracking information ([0274], disclosing the robot can autonomously identify RFID tags within an area, beneficially enabling the robot to take inventory of objects coupled to the RFID tags, to identify missing RFID tags, to identify moved or misplaced RFID tags, and to update an inventory database based on the identified RFID tags).



For claim 13, Deyle teaches: The robotic monitoring system of claim 1, 

Purk does not teach: wherein: the at least one senor is further configured to obtain identification credentials from personnel detected within the datacenter; and the computation and navigation subsystem comprises: a facial recognition interface for: obtaining image data representative of the personnel detected within the datacenter; and determining suspected identities of the personnel detected within the datacenter based at least in part on the image data; and a security interface for: comparing the identification credentials obtained from the personnel to the suspected identities of the personnel; and determining, based at least in part on the comparison, whether the identification credentials from the personnel correspond to the suspected identifies of the personnel.

Deyle teaches obtain identification credentials from personnel detected within the building ([0126], disclosing robot 100 can approach the individual, and can request security credentials for the individual. Alternatively, the robot can remotely scan an RFID badge of the individual to determine the user's security credentials); 



determining suspected identities of the personnel detected within the datacenter based at least in part on the image data ([0208], disclosing robot can navigate to the individual, can verify the individual's identity (for instance, by scanning an RFID badge of the individual, by performing facial or voice recognition on the individual, or by any other suitable means). [0129], disclosing robot 100 can be configured to detect and identify individuals. For instance, the robot can capture images or videos of the individuals using the cameras 722, and can perform facial recognition on the captured images or videos. Likewise, the robot can identify a height or size of the individual, or can scan a badge of the individual (for instance, using an RFID reader). Individuals can be identified by comparing detected characteristics of the individuals with an identity database. For instance, an image of a detected face can be compared against a database of detected facial characteristics associated with individual identities to identify an individual. As robot identifies individuals through facial recognition, an individual that cannot be recognized is suspected individual); and 

a security interface for: comparing the identification credentials obtained from the personnel to the suspected identities of the personnel ([0129], disclosing can be identified by comparing detected characteristics of the individuals with an identity database. For instance, an image of a detected face can be compared against a database of detected facial characteristics associated 

determining, based at least in part on the comparison, whether the identification credentials from the personnel correspond to the suspected identifies of the personnel ([0129], disclosing can be identified by comparing detected characteristics of the individuals with an identity database. For instance, an image of a detected face can be compared against a database of detected facial characteristics associated with individual identities to identify an individual. The identity database can be local (e.g., a database of a building's occupants or company's employees), or can global (e.g., a police database of known criminals). The identity database can also include identities of individuals not permitted to be in a particular area).

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to modify art of Purk to obtain identification credentials from personnel detected within the datacenter; and the computation and navigation subsystem comprises: a facial recognition interface for: obtaining image data representative of the personnel detected within the datacenter; and determining suspected identities of the personnel detected within the datacenter based at least in part on the image data; and a security interface for: comparing the identification credentials obtained from the personnel to the suspected identities of the personnel; and determining, based at least in part on the comparison, whether the identification credentials from the personnel correspond to the suspected identifies of the personnel as taught by Deyle to prevent security violation by unauthorized individuals (see Deyle [0141]).

For claim 18, modified Purk teaches: The datacenter monitoring system of claim 15, 

Purk does not teach: wherein the at least one sensor comprises a radio-frequency identification sensor configured to sense asset-tracking information from one or more radio-frequency identification tags mounted in the datacenter.

Deyle teaches of RFID sensor to sense asset-tracking information ([0274], disclosing the robot can autonomously identify RFID tags within an area, beneficially enabling the robot to take inventory of objects coupled to the RFID tags, to identify missing RFID tags, to identify moved or misplaced RFID tags, and to update an inventory database based on the identified RFID tags).

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to modify art of Purk to have at least one sensor comprises a radio-frequency identification sensor configured to sense asset-tracking information from one or more radio-frequency identification tags mounted in the datacenter as taught by Deyle to locate, track and keep inventory of objects within the data center.

Claims 3 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Purkayastha (US Publication No. 20130231779 hereinafter referred to as Purk) in view of Shankar (US Publication No. 20110145631).

For claim3, Purk teaches: The robotic monitoring system of claim 1, 

robot generated map. [0058], disclosing robot 100 can provide accurate and consistent temperature readings as well as variances across the data center facility. Additionally [0138], disclosing monitoring view 1510a may include a 3D data view 1514, which provides 3D rendering of the robot environment with overlaid data, such as temperature (e.g., a thermal image), humidity, and/or airflow in their corresponding collection locations L.sub.n. In the example shown, the 3D data view 1514 provides a color gradient illustrating temperature changes and air flow direction indicators i.e. a heat map of the datacenter).

However Purk does not explicitly teach: wherein the at least one sensor comprises a “radio-frequency identification sensor configured to sense temperature information from one or more radio-frequency identification tags mounted in the datacenter”.

Shankar teaches of radio-frequency identification sensor configured to sense temperature information from one or more radio-frequency identification tags mounted in the datacenter ([0030], disclosing placement of RFID temperature sensors on a per rack basis allows collection of information as to whether the servers in the rack are heating up or cooling down. In one embodiment, RFID tags on devices (e.g., servers 206a-d and 216a-d and storage array 226) may have temperature sensors).

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to modify art of Purk to have radio-frequency identification sensor configured to sense temperature information from one or more radio-frequency identification tags mounted in the datacenter as taught by Shankar collect server location and temperature information from a single a single source.

For claim 17, modified Purl teaches: The datacenter monitoring system of claim 15, 

Purk teaches of collecting temperature information and generating a map of temperature across the facility ([0055], disclosing robot 100 navigates to locations L.sub.n to perform environmental scans, such as thermal scans, on the electrical equipment. [0021-0022], disclosing receiving sensor data from a mobile inspection robot, processing the received sensor data on a computing processor, electronically displaying a model of an environment about the robot. And model may be a three-dimensional model, a picture, video and/or a robot generated map. [0058], disclosing robot 100 can provide accurate and consistent temperature readings as well as variances across the data center facility. Additionally [0138], disclosing monitoring view 1510a may include a 3D data view 1514, which provides 3D rendering of the robot environment with overlaid data, such as temperature (e.g., a thermal image), humidity, and/or airflow in their corresponding collection locations L.sub.n. In the example shown, the 3D data view 1514 provides a color gradient illustrating temperature changes and air flow direction indicators i.e. a heat map of the datacenter).

radio-frequency identification sensor configured to sense temperature information from one or more radio-frequency identification tags mounted in the datacenter”.

Shankar teaches of radio-frequency identification sensor configured to sense temperature information from one or more radio-frequency identification tags mounted in the datacenter ([0030], disclosing placement of RFID temperature sensors on a per rack basis allows collection of information as to whether the servers in the rack are heating up or cooling down. In one embodiment, RFID tags on devices (e.g., servers 206a-d and 216a-d and storage array 226) may have temperature sensors).

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to modify art of Purk to have radio-frequency identification sensor configured to sense temperature information from one or more radio-frequency identification tags mounted in the datacenter as taught by Shankar collect server location and temperature information from a single a single source.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Morrill (US Publication No. 20160107312) teaches of a robot that moves server equipment from one place to another (see [0041]).
Deyle (US Publication No. 20200053325) teaches of takins inventory of objects through RFID tags (see [0286]).
Malone (US Publication No. 20070001850) teaches of RFID transceiver that comprises a sensor that detects temperature of a component (see [0015-0016]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARSLAN AZHAR whose telephone number is (571)270-1703. The examiner can normally be reached Mon-Fri 7:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 571-270-3844. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ARSLAN AZHAR/Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664